                                                      Entered on Docket
                                                      February 23, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


1
                                                   The following constitutes the Memorandum Decision of
2
                                                   the Court. Signed: February 23, 2021
3

4

5

6
                                                        ______________________________________________
7                                                       Roger L. Efremsky
                                                        U.S. Bankruptcy Judge
8

9                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11   IN RE                                            Case No. 18-10665 RLE
12
     SONOMA WEST MEDICAL CENTER, INC.
13                                                    Chapter 7
                    Debtor,
14
     ______________________________________
15                                                    AP NO. 19-01030
     TIMOTHY W. HOFFMAN, Trustee
16
     in Bankruptcy of the Estate of SONOMA
17   WEST MEDICAL CENTER, INC.,

18                    Plaintiff,
19
     SONOMA SPECIALTY HOSPITAL, LLC,
20   AMERICAN ADVANCED MANAGEMENT
     GROUP, INC., GURPREET SINGH,
21
                    Defendants.
22

23       MEMORANDUM DECISION FOLLOWING TRIAL ON THRESHOLD ISSUE

24           Before the court for decision is what has been described as the "Threshold Issue";
25   specifically, who owns the accounts receivable generated when the Debtor Sonoma West
26
     Medical Center (the "Debtor") operated Palm Drive Hospital (the "Hospital") up to and through
27
     September 8, 2018 (the "Pre-September 9, 2018 Receivables"). While there was much
28
     AP NO. 19-01030 - 1



     Case: 19-01030        Doc# 140      Filed: 02/23/21   Entered: 02/23/21 17:01:30       Page 1 of
                                                     21
1    testimony and evidence presented during the course of the four-day trial, the court only need
2
     look to two unambiguous contracts to determine that the Pre-September 9, 2018 Receivables
3
     are owned by Debtor.
4
     A.     Procedural History
5

6           For purposes of this Memorandum Decision, the relevant procedural history is as

7    follows:
8
            1.      On August 20, 2019, Timothy W. Hoffman, Trustee of the Bankruptcy Estate of
9
     Sonoma West Medical Center (the "Plaintiff") filed the above-entitled complaint commencing
10
     this adversary proceeding (the “Complaint”). Docket #1. The Complaint names Sonoma
11

12   Specialty Hospital, LLC ("SSH"), Gurpreet Singh ("Singh"), and American Advanced

13   Management Group, Inc. ("AAMG") as defendants (collectively, "Defendants"). The
14
     Complaint is based on Bankruptcy Code §542 and states three related and interdependent
15
     claims for relief: (1) turnover of property of the estate (i.e., the Pre-September 9, 2018
16
     Receivables); (2) an accounting for the Pre-September 9, 2018 Receivables collected and used
17

18   by Defendants; and (3) damages for conversion of property of the estate.

19          2.      On October 9, 2019, Defendants filed their Answer (the "Answer") and SSH and
20
     AAMG filed Counterclaims (the "Counterclaimants" and the "Counterclaims"). Docket #9.
21
     The Answer contains one affirmative defense that the Pre-September 9, 2018 Receivables are
22
     not property of the estate. The remaining five affirmative defenses (which are identical to the
23

24   allegations in the five Counterclaims) are all based on the premise that the Pre-September 9,

25   2018 Receivables are not property of the estate.
26
            3.      On October 14, 2019, Plaintiff filed his Answer to the Counterclaims. Docket
27
     #10.
28
     AP NO. 19-01030 - 2



     Case: 19-01030        Doc# 140     Filed: 02/23/21     Entered: 02/23/21 17:01:30            Page 2 of
                                                    21
1             4.       On October 25, 2019, Defendants filed a Motion for Withdrawal of Reference.
2
     Docket #25. Defendants asserted that withdrawal of the reference was appropriate because all
3
     but one claim (i.e., the turnover cause of action) involve non-core issues on which SSH, Singh
4
     and AAMG are entitled to a jury trial.
5

6             5.       On December 20, 2019, Plaintiff filed a Stipulation for Dismissal of Complaint

7    as to AAMG and Singh. Docket #43. As a result of the Stipulation, SSH was the only
8
     remaining Defendant and SSH and AAMG remained as Counterclaimants (collectively,
9
     "SSH/AAMG").
10
              6.       On January 16, 2020, this court issued a Recommendation Regarding Motion to
11

12   Withdraw Reference (the "Recommendation"). Docket #47. The Recommendation recognized

13   that permissive withdrawal was appropriate but recommended to the District Court that the
14
     bankruptcy court be permitted to resolve the Threshold Issue.
15
              7.       On June 22, 2020, the Honorable Jeffrey S. White issued an Order Denying
16
     Motion for Withdrawal of Reference Without Prejudice to Renewal. In addition to denying the
17

18   Motion for Withdrawal of Reference without prejudice, Judge White adopted the bankruptcy

19   court's recommendation that the bankruptcy court resolve the Threshold Issue. 1 Docket #63.
20
     ////
21

22

23

24            1
                Defendants subsequently sought leave to file a Motion for Reconsideration, which was granted by the
     District Court. On August 5, 2020, the District Court entered an order denying the Motion for Reconsideration.
25   The District Court noted that Defendants "do not ask the Court to reverse its prior decision and grant the motion to
     withdraw the reference. Instead, they seek 'clarification' about whether the Bankruptcy Court can proceed by a
26   Zoom trial and whether it can proceed without resolving the question of whether they are entitled to a jury trial on
     the claims, counterclaims, and the Threshold issue." The District Court went on to find that: (1) the arguments
27   regarding the appropriateness of a Zoom trial were not the proper subject for a motion for reconsideration; and (2)
     this court had, in fact, engaged in an analysis of whether Defendants had a right to a jury trial and had concluded
28   they did not. Docket #86.
     AP NO. 19-01030 - 3



     Case: 19-01030           Doc# 140        Filed: 02/23/21        Entered: 02/23/21 17:01:30               Page 3 of
                                                          21
1           8.      A trial was held on the Threshold Issue over a four-day period from August 18,
2
     2020, through August 21, 2020. Post-trial briefs were filed on September 24, 2020. The
3
     Threshold Issue is now ripe for determination.
4
     B.     Factual History
5

6           The facts underlying the current dispute are well-known to the parties and will not be

7    repeated in detail here. For purposes of this Memorandum Decision, the relevant facts are as
8
     follows:
9
            1.      The Management and Staffing Services Agreement
10
            On March 18, 2015, Debtor entered into a Management and Staffing Services
11

12   Agreement (the "MSSA") with the Palm Drive Healthcare District (the "District"). The MSSA

13   authorized Debtor to operate the Hospital on behalf of the District. Pl. Exh. 1, p. 4 ¶2.1. The
14
     MSSA provided that for operating the Hospital, Debtor would be entitled to compensation
15
     consisting of: (1) an annual subsidy of $1 million from tax revenues collected by the District;
16
     and (2) a management fee, consisting of "pass through reimbursement from Hospital Revenue
17

18   of all of [Debtor's] direct and reasonable costs necessary to the provision of its management

19   services . . . under this Agreement" (the "MSSA Management Fee"). Pl. Exh. 1, pp. 9-10, ¶¶5.1
20
     and 5.4.
21
            The MSSA further defined "Hospital Revenue" (from which the MSSA Management
22
     Fee would be paid) to mean and include:
23

24          (a) all gross revenue from the provision of any and all hospital services provided on or
            after the Commencement and during the term of the arrangement, determined on
25          an accrual basis in accordance with GAAP consistently applied; (b) any and all
            disproportionate share payments or credits from Medicare or Medicaid; (c) any and all
26
            quality assurance and supplemental Medi-Cal payments made by the California
27          Department of Health Care Services to [the] District or [Debtor] after the
            Commencement Date. . . . and (h) any all [sic] revenue of any other type or any other
28          source related to the operation of the Hospital on and after the Commencement Date.
     AP NO. 19-01030 - 4



     Case: 19-01030        Doc# 140    Filed: 02/23/21     Entered: 02/23/21 17:01:30        Page 4 of
                                                   21
1
     Pl. Exh. 1, p. 9, ¶5.2 (emphasis added).
2

3           The MSSA required Debtor to "assure that all Hospital Expenses incurred in connection

4    with the operation of the Hospital on or after the Commencement Date and during the term
5
     of the Agreement are paid. . . from Hospital Revenue to the extent it is available to cover
6
     Hospital Expenses[.]" Pl. Exh. 1, p. 9, ¶5.3 (emphasis added).
7
            Section 8.1 provided that Debtor would operate the Hospital under the MSSA
8

9    commencing on March 18, 2015 and continuing "for a period of five (5) years, unless sooner

10   terminated as provided herein." Pl. Exh. 1, p. 12, ¶8.1.
11
            Section 8.2 provided that both the District and Debtor had the ability to terminate the
12
     MSSA for "cause." Pl. Exh. 1, p. 12, ¶8.2. The defined instances of "cause" ranged from a
13
     simple default to intentional fraudulent acts. Pl. Exh. 1, p. 12-13, ¶¶8.2.1 - 8.2.2. The MSSA
14

15   also contained an integration clause which provided that the MSSA was the entire agreement

16   and that no amendments, changes or additions shall be binding unless made in writing and
17
     signed by the parties. Pl. Exh. 1, p. 17, ¶12.5.
18
            Debtor commenced operation of the Hospital pursuant to the MSSA sometime in the
19
     Fall of 2015. Plaintiff's Post-Trial Brief, Docket #138, p. 8, line 1.
20

21          By the Summer of 2018, the District and Debtor had concluded that it was financially

22   impossible for Debtor to continue to operate the Hospital. Plaintiff's Post-Trial Brief, Docket
23
     #138, p. 8, lines 10-11; Defendant's and Counterclaimants' Post-Trial Brief, Docket #139, p. 5,
24
     lines 9-11. Thus, the District withheld the $1 million subsidy due to Debtor to cover operating
25
     losses and terminated the MSSA pursuant to Section 8.2.1, citing Debtor's "inability to meet its
26

27   financial obligations to operate the [H]ospital" (the "Termination Letter"). Def. Exh. L;

28   Plaintiff's Post-Trial Brief, Docket #138, p. 8, lines 11-13.
     AP NO. 19-01030 - 5



     Case: 19-01030        Doc# 140     Filed: 02/23/21      Entered: 02/23/21 17:01:30      Page 5 of
                                                    21
1            Debtor operated the Hospital continuously from the Fall of 2015 until 11:59 p.m. on
2
     September 8, 2018 ("Termination"). Plaintiff's Post-Trial Brief, Docket #138, p. 8, lines 1-3.
3
     Upon Termination, Debtor had several million dollars in accrued and outstanding accounts
4
     receivable for services rendered prior to 11:59 p.m. on September 8, 2018. Id. at p. 8, lines 3-4.
5

6    In addition, Debtor had several million dollars in accrued and outstanding accounts payable to

7    numerous creditors who had provided goods and services to Debtor and Debtor's patients prior
8
     to September 8, 2018 at 11:59 p.m. Id. at p. 8, lines 5-7.
9
             2.       The Management Services Agreement
10
             On or about August 26, 2018, the District entered into a Management Services
11

12   Agreement (the "MSA") with AAMG. Pl. Exh. 33, p. 1. The MSA specifically anticipated that

13   AAMG would promptly convert the Hospital to a Long-Term Acute Care Hospital 2 and gave
14
     AAMG the authority to take the steps to accomplish that goal. Pl. Exh. 33, p. 1, Introduction;
15
     p. 2, ¶2.2. The MSA stated that this conversion was necessary for the Hospital's survival. Pl.
16
     Exh. 33, p. 1, Introduction. The MSA further provided that the MSA was intended to be a
17

18   bridge to AAMG ultimately entering into an agreement with the District to acquire all or part of

19   the assets of the Hospital. Pl. Exh. 33, p. 1, Introduction; p. 6, ¶5.2; p. 8, ¶11.
20
             The MSA provided that for operating the Hospital, AAMG would be entitled to a
21
     Management Fee consisting of: (1) a fixed amount of $100,000 per month; and (2) the
22
     commercially reasonable, and industry standard, fees, costs and expenses incurred by AAMG
23

24

25

26

27
             2
               See Pl. Exh. 3, p. 2 at ¶2.2(d) (AAMG shall "file for the change of licensure immediately following the
28   Effective Date and assist the District in attaining the change of ownership as quickly as possible.")
     AP NO. 19-01030 - 6



     Case: 19-01030          Doc# 140        Filed: 02/23/21        Entered: 02/23/21 17:01:30              Page 6 of
                                                         21
1    in the course of performing its services under the MSA (the "MSA Management Fee"). Pl.
2
     Exh. 33, p. 6, ¶4.2.
3
            Of particular note, the MSA provided,
4
            The revenues, accounts receivable and all other government payments from all such
5
            billings shall be property of the District. Those revenues, accounts receivable and
6           other government payments shall be used to pay the Management Fee of AAMG
            incurred in performing its obligations under this Agreement[.]
7
     Pl. Exh. 33, p. 3, ¶2.6(a) (emphasis added).
8

9           While Debtor was not a party to the MSA, the MSA did provide that "[a]ll hospital

10   debts, contracted engagements, and legal obligations entered into prior to the Effective Date
11
     will remain the sole responsibility of [Debtor, and] debts incurred on behalf of the Hospital by
12
     AAMG following the Effective Date will be the responsibility of AAMG." Pl. Exh. 33, p. 2,
13
     ¶2.5. The MSA had an integration clause which confirmed that the MSA was the entire
14

15   agreement and that no changes or additions to the MSA shall be recognized unless made in

16   writing and signed by the parties. Pl. Exh. 33, p. 10, ¶20.
17
            Concurrently with the negotiations of the MSA, AAMG formed Defendant SSH, and
18
     subsequently assigned all its rights and liabilities under the MSA to SSH. Plaintiff's Post-Trial
19
     Brief, Docket #138, p. 9, lines 14-16. SSH took over operation of the Hospital under the MSA
20

21   on September 9, 2018, at 12:00 a.m. Id. at p. 9, lines 17-18.

22          3.       The Pre-September 9, 2018 Receivables
23
            While there is much dispute regarding the ownership of, and the rights to use, the Pre-
24
     September 9, 2018 Receivables following the transfer of the Hospital management from Debtor
25
     to SSH, the court believes it is uncontroverted that SSH collected an unknown number of Pre-
26

27   September 9, 2018 Receivables and used the funds from those receivables in its operation of

28   the Hospital.
     AP NO. 19-01030 - 7



     Case: 19-01030         Doc# 140    Filed: 02/23/21    Entered: 02/23/21 17:01:30        Page 7 of
                                                    21
1           4.      The Parties' Arguments
2
            Stripped of all the hyperbole, SSH/AAMG's basic argument is that SSH was entitled to
3
     use the funds from collection of the Pre-September 9, 2018 Receivables because:
4
            1/ The MSSA was terminated "for cause" and, as a result, Debtor was divested of any
5

6    further rights to the Pre-September 9, 2018 Receivables;

7           2/ Once the MSSA was terminated "for cause," the MSA became the "only operative
8
     agreement," and the MSA permitted SSH to utilize the accounts receivable without
9
     distinguishing between pre- and post-September 9, 2018 receivables; and
10
            3/ In any event, Debtor did not prove it's ownership to the Pre-September 9, 2018
11

12   Receivables had accrued because Debtor failed to establish the provision of management

13   services (including the billing, collecting and paying vendors) that would give rise to an accrual
14
     and provided no countervailing evidence to the District's termination of the MSSA "for cause."
15
            Plaintiff's basic argument is that the Pre-September 9, 2018 Receivables are owned by
16
     Debtor because:
17

18          1/ The MSSA's provision for Hospital Revenue to be determined on an accrual basis

19   means that Debtor's ownership right in the Pre-September 9, 2018 Receivables vested when
20
     Debtor performed the services that gave rise to the Pre-September 9, 2018 Receivables; and
21
            2/ There is no provision in the MSSA that divests Debtor of the accrued rights to the
22
     Pre-September 9, 2018 Receivables in the event of termination or otherwise.
23

24   C.     Contract Interpretation

25          The parties agree that the starting point for the court's analysis is the language of the
26
     relevant contracts themselves.
27

28
     AP NO. 19-01030 - 8



     Case: 19-01030        Doc# 140     Filed: 02/23/21     Entered: 02/23/21 17:01:30         Page 8 of
                                                    21
1           The fundamental rules of contract interpretation are based on the premise that the
2
     interpretation of a contract must give effect to the "mutual intention" of the parties at the time
3
     the contract is formed. Waller v. Truck Ins. Exch., Inc., 11 Cal.4th 1, 18, 44 Cal.Rptr.2d 370,
4
     900 P.2d 619 (1995), as modified on denial of reh'g (Oct. 26, 1995) (citing Cal. Civ. Code
5

6    §1636). Such intent is to be inferred, if possible, solely from the written provisions of the

7    contract. Id. at 17 (citing Cal. Civ. Code §1639). "The 'clear and explicit’ meaning of these
8
     provisions, interpreted in their ‘ordinary and popular sense,’ controls judicial interpretation
9
     unless ‘used by the parties in a technical sense or a special meaning is given to them by
10
     usage.’" Id. (citing Cal. Civ. Code §1644 and §1638) (other citations omitted). Language in a
11

12   contract must be interpreted as a whole, and in the circumstances of the case, and cannot be

13   found to be ambiguous in the abstract. Id. at 18 (citation omitted). Courts will not strain to
14
     create an ambiguity where none exists. Id. (citation omitted). "Nor is '[t]he language of a
15
     contract . . . made ambiguous simply because the parties urge different interpretations." Int'l.
16
     Bhd. of Teamsters v. NASA Servs., Inc., 957 F.3d 1038, 1044 (9th Cir. 2020) (citation
17

18   omitted).

19          Where ambiguity does exist, extrinsic evidence may be received to clarify the intent of
20
     the parties. Molybdenum Corp. of America v. Kasey, 176 Cal.App.2d 357, 363, 1 Cal.Rptr.
21
     400 (Cal. Dist. Ct. App.1959) (citation omitted). "It is also well established, however, that if
22
     upon a reading of the whole contract the portion of the contract under attack is clear and
23

24   explicit no extrinsic evidence will be received to vary its plain terms." Id. (citation omitted);

25   see also, Universal Sales Corp., Ltd. v. Cal. Press Mfg. Co., 20 Cal.2d 751, 760, 128 P.2d 665
26
     (1942) ("The fundamental canon of construction which is applicable to contracts generally is
27
     the ascertainment of the intention of the parties (Civ. Code §1636), and in accordance with
28
     AP NO. 19-01030 - 9



     Case: 19-01030        Doc# 140     Filed: 02/23/21      Entered: 02/23/21 17:01:30        Page 9 of
                                                    21
1    section 1638 of the Civil Code, the language of the agreement, if clear and explicit and not
2
     conducive to an absurd result, must govern its interpretation."); Spitser v. Kentwood Home
3
     Guardians, 24 Cal.App.3d 215, 220, 100 Cal.Rptr. 798 (Cal. Ct. App. 1972) ("When the
4
     language is clear and explicit, does not involve an absurdity (Civ. Code §1638) and no
5

6    ambiguity is shown, evidence of conduct is irrelevant. In other words, evidence to clarify an

7    ambiguity is not needed when no ambiguity is shown to exist.").
8
              Here, both Plaintiff and SSH/AAMG agree that the relevant contracts are unambiguous
9
     and therefore, extrinsic evidence is not required to resolve the Threshold Issue. 3 The court
10
     agrees. 4 Thus, the next question is what are the "relevant contracts"?
11

12            1.       The "Relevant Contracts"

13            Plaintiff and SSH/AAMG agree the MSSA and MSA are contracts to be interpreted by
14
     this court. SSH/AAMG also urges the court to consider the Termination Letter 5 and the post-
15
     bankruptcy Medical Receivables Collection Agreement. 6 The court finds that to the extent the
16
     Termination Letter and the post-bankruptcy Medical Receivables Collection Agreement are
17

18   "contracts," they are irrelevant to the question at hand and therefore declines to consider them.

19

20

21

22             3
                 Plaintiff argues in the alternative - the contracts are unambiguous and no extrinsic evidence is necessary,
     but if the contracts are ambiguous, extrinsic evidence requires a finding in Plaintiff's favor. SSH/AAMG, on the
23   other hand, take a very strict position that the contracts are unambiguous and no extrinsic evidence is appropriate.
     In support of its position, SSH/AAMG asserted a running objection to the admission of all extrinsic evidence
24   presented at trial.
               4
                 As a result, the court sustains SSH/AAMG's running objection to the admission of extrinsic evidence.
25             5
                 Def. Exh. L.
               6
                 Def. Exh. D. SSH/AAMG's actual position on the appropriateness of the court's consideration of the
26   Medical Receivables Collection Agreement is inconsistent. First, they argue that it should be considered. See
     Defendant's and Counterclaimants' Post-Trial Brief, Docket #139, p. 12, lines 11-17. In the very next paragraph,
27   however, they argue that the Medical Receivables Collection Agreement should not be considered. Id. at p. 12,
     lines 18-22. The court's determination that the Medical Receivables Collection Agreement is irrelevant makes
28   analysis of these inconsistencies unnecessary.
     AP NO. 19-01030 - 10



     Case: 19-01030          Doc# 140         Filed: 02/23/21         Entered: 02/23/21 17:01:30               Page 10 of
                                                           21
1            California Civil Code defines a contract as "an agreement to do or not to do a certain
2
     thing," and which creates an obligation. Cal. Civ. Code §1549 (West 2021); H. Liebes & Co.
3
     v. Klengenberg, 23 F.2d 611, 612 (9th Cir. 1928). Under California law, the essential elements
4
     of a contract are: (1) parties capable of contracting; (2) the parties' consent; (3) a lawful object;
5

6    and (4) sufficient consideration. Cal. Civ. Code §1550 (West 2021).

7            The Termination Letter is not a contract. It is not an agreement, it does not create an
8
     obligation, there are no contracting parties and there is no consideration. The Termination
9
     Letter is simply a notice to Debtor of the termination of the MSSA and the District's intent to
10
     enter into the MSA. To the extent that SSH/AAMG relies on the Termination Letter to support
11

12   the contention that the MSSA was terminated "for cause," it is unnecessary, because, as noted

13   below, the terms of the MSSA itself are conclusive on this point. Thus, the court will not
14
     consider it.
15
             The Medical Receivables Collection Agreement is, in a vacuum, a contract. In the
16
     context of this inquiry, however, it is nothing more than an unconsummated and nonbinding
17

18   agreement between Plaintiff and SSH regarding their respective interpretations of their

19   obligations and rights under the MSSA and the MSA on a going-forward basis. Because the
20
     MSSA and the MSA are unambiguous, the Medical Receivables Collection Agreement is
21
     unnecessary to the court's inquiry. Thus, the court will not consider it.
22
             For the foregoing reasons, the court's analysis and interpretation of the "relevant
23

24   contracts" will only include the MSSA and the MSA.

25           2.     The MSSA
26
             The MSSA unambiguously vests ownership of the Pre-September 9, 2018 Receivables
27
     with Debtor.
28
     AP NO. 19-01030 - 11



     Case: 19-01030         Doc# 140    Filed: 02/23/21      Entered: 02/23/21 17:01:30         Page 11 of
                                                     21
1           Section 5.1 of the MSSA provides that in "consideration of the management services
2
     provided by [Debtor, Debtor] shall receive pass through reimbursement from Hospital Revenue
3
     of all of its direct and reasonable costs necessary to the provision of its management services to
4
     the Hospital under this Agreement." Pl. Exh. 1, ¶5.1. "Hospital Revenue" is then defined as:
5

6    (a) all gross revenue from the provision of any and all hospital services provided on or after

7    the Commencement and during the term of the arrangement, determined on an accrual
8
     basis in accordance with GAAP consistently applied; [and] (h) all revenue of any other type
9
     or any other source related to the operation of the Hospital on and after the Commencement
10
     Date. Pl. Exh. 1, ¶5.2 (emphasis added).
11

12          It is undisputed that the Pre-September 9, 2018 Receivables were necessarily for

13   "services provided" by Debtor "during the term" of the MSSA. Thus, the next question is what
14
     "determined on an accrual basis in accordance with GAAP" means.
15
            The accrual basis of accounting is in accordance with GAAP. Raj Gnanarajah, Cash
16
     Versus Accrual Basis of Accounting: An Introduction, Congressional Research Service,
17

18   R43811, December 12, 2014 at p. 3. Under accrual basis of accounting, "revenue is recorded

19   when it is earned, and expenses are reported when they are incurred. In other words, under
20
     accrual accounting, revenue and expenses are recognized regardless of when payment is
21
     actually made or received." Id. at p. 1. For purposes of the Pre-September 9, 2018
22
     Receivables, "from an asset perspective, an accrual is recorded when a service has been
23

24   performed or a product has been delivered. . . but the payment has not yet been received." Id.

25   at p. 3; see also, Nat'l. Med. Enters. v. Bowen, 851 F.2d 291, 292 (9th Cir. 1988) ("When
26
     hospitals report their cost data they must use the accrual basis of accounting. 42 C.F.R.
27
     §413.24(a). 'Under the accrual basis of accounting, revenue is reported in the period when it is
28
     AP NO. 19-01030 - 12



     Case: 19-01030         Doc# 140   Filed: 02/23/21     Entered: 02/23/21 17:01:30        Page 12 of
                                                    21
1    earned, regardless of when it is collected, and expenses are reported in the period in which they
2
     are incurred, regardless of when they are paid.'"). Thus, under the clear and unambiguous
3
     language of the MSSA, any receivables for services provided during the term of the MSSA
4
     (i.e., pre-September 9, 2018) are owned by Debtor.
5

6           The court's determination that Debtor owns the Pre-September 9, 2018 Receivables is

7    also supported by paragraph 5.3 of the MSSA and paragraph 2.5 of the MSA.
8
            Paragraph 5.3 of the MSSA provides that Debtor "will assure that all Hospital Expenses
9
     incurred in connection with the operation of the Hospital on or after the Commencement date
10
     and during the term of the Agreement are paid. . . from Hospital Revenue." Pl. Exh. 1, p. 9,
11

12   ¶5.3. Similarly, paragraph 2.5 of the MSA provides that "All hospital debts. . . entered into

13   prior to the Effective Date will remain the sole responsibility of [Debtor]. … No debt incurred
14
     prior to the Effective Date will be assumed by AAMG." Pl. Exh. 33, p. 2. ¶2.5. Under both
15
     the MSSA and MSA, even if services or goods were provided to Debtor on the very last day
16
     (i.e., September 8, 2018), and Debtor was not billed or invoiced until after September 8, 2018,
17

18   Debtor would still be responsible for those expenses. Both of these paragraphs are consistent

19   with the concept of accrual accounting, consistent with the Hospital Revenue being determined
20
     on an accrual basis and support the court's determination that Debtor owns the Pre-September
21
     9, 2018 Receivables.
22
            The court also notes that the effect of interpreting the MSSA to find that SSH was
23

24   entitled to use the Pre-September 9, 2018 Receivables would be twofold. First, it would saddle

25   Debtor with all the debts incurred up to and through September 8, 2018, while preventing
26
     Debtor from collecting the receivables for the services that created the debt. Second, it would
27
     effectively leave Debtor's creditors in a no-man's land where Debtor could not pay its debts
28
     AP NO. 19-01030 - 13



     Case: 19-01030         Doc# 140   Filed: 02/23/21    Entered: 02/23/21 17:01:30        Page 13 of
                                                    21
1    because access to receivables for the services that created the debts were cut off, while
2
     relieving SSH of any requirement to use those receivables to pay the debts. It is patently
3
     ridiculous that the District would have granted SSH the rights to use the receivables for
4
     services rendered by Debtor, while at the same time providing that SSH did not have to use
5

6    those receivables to pay any of the debts created by those services. The court declines to

7    interpret the MSSA so punitively; especially when doing so requires the court to read the
8
     MSSA in a manner that is inconsistent with its plain language. See Molybdenum Corp. of
9
     America v. Kasey, 176 Cal.App.2d at 364 (citation omitted) ("Where a contract is susceptible
10
     of two interpretations, one of which is reasonable and fair, and the other is unreasonable and
11

12   unfair, the latter interpretation must be rejected and the first accepted.").

13           3.      The MSA
14
             The plain language of the MSA similarly does not support SSH/AAMG's position that it
15
     was entitled to use the Pre-September 9, 2018 Receivables.
16
             Section 4.2 of the MSA provides,
17

18           AAMG's compensation for the services rendered pursuant to [the MSA] shall be a fixed
             amount of $100,000 per month plus the commercially reasonable, and industry
19           standard, fees, costs and expenses incurred by AAMG in the course of performing its
             services under this Agreement ("Management Fee").
20

21   Pl. Exh. 33 at p. 6, ¶4.2.

22           SSH/AAMG relies on Section 2.6 for the proposition that the District gave SSH the
23
     right to use the Pre-September 9, 2018 Receivables to pay the Management Fee. Section 2.6
24
     says no such thing. The first sentence of section 2.6 simply relegates SSH to the role of billing
25

26

27

28
     AP NO. 19-01030 - 14



     Case: 19-01030         Doc# 140    Filed: 02/23/21      Entered: 02/23/21 17:01:30      Page 14 of
                                                     21
1    agent. 7 The next sentence specifically states that "[t]he revenues, accounts receivables and all
2
     other government payments from all such billings shall be property of the District." Pl. Exh.
3
     33 at p. 6, ¶4.2(a) (emphasis added). The final sentence of section 2.6 provides, "Those
4
     revenues, accounts receivable and other government payments shall be used to pay the
5

6    Management Fee of AAMG incurred in performing its obligations under this Agreement in

7    accordance with section 4 below." SSH/AAMG argues that section 2.6 makes no distinction
8
     between pre- or post-September 9, 2018 accounts receivable, thus SSH was entitled to use all
9
     the receivables. Once again, in a vacuum, this may be true. But it ignores entirely the MSSA
10
     and the fact that the District could not assign the rights to use the Pre-September 9, 2018
11

12   Receivables to SSH because Debtor already owned them.

13            4.       Termination of the MSSA did Not Terminate Rights Already Accrued under
14
     the MSSA
15
              SSH/AAMG, in an apparent attempt to avoid the plain language of the MSSA and the
16
     lack of any helpful plain language in the MSA, next advances the novel argument that even if
17

18   there were accrual of the Pre-September 9, 2018 Receivables, once the MSSA was terminated,

19   the MSA became the "only operative agreement," and any rights and obligations associated
20
     with the MSSA (including the accrued rights to the Pre-September 9, 2018 Receivables) were
21
     also terminated. This argument is also without merit.
22
              As an initial matter, SSH/AAMG repeatedly asserts that the MSSA was terminated "for
23

24   cause," in an apparent attempt to imply that Debtor's malfeasance caused the termination and,

25

26

27
              7
               "AAMG shall serve as the billing and collection agent of the Hospital for all Services and supplies
28   provided by Hospital to the patients of the Hospital." Pl. Exh. 33, p. 3, ¶2.6(a).
     AP NO. 19-01030 - 15



     Case: 19-01030          Doc# 140        Filed: 02/23/21        Entered: 02/23/21 17:01:30              Page 15 of
                                                          21
1    as a result, Debtor should be punished with divestiture of its ownership of the accrued Pre-
2
     September 9, 2018 Receivables. This argument is unpersuasive.
3
             The MSSA provided for termination in three different ways: (1) termination by
4
     expiration of the agreement; (2) termination upon transfer of the Hospital License to Debtor; or
5

6    (3) termination for "cause." Pl. Exh. 1, pp. 12-13, ¶8.2-8.3. When the MSSA terminated, it

7    had not expired, nor had the Hospital License been transferred to Debtor. Thus, the MSSA was
8
     necessarily terminated "for cause." While SSH/AAMG's use of the term "for cause" is intended
9
     to be inflammatory, in the context of the MSSA, it is rather unextraordinary. Specifically,
10
     section 8.2 provides that either the District or the Debtor could terminate the MSSA "for
11

12   cause." Pl. Exh. 1, p. 12, ¶ 5.2. Review of the section further reveals that the instances of

13   cause ranged from simple inability to perform, to fraud. Id. Thus, the fact that the MSSA was
14
     terminated "for cause," in and of itself, is of little import.
15
             In addition, SSH/AAMG's pejorative use of the term "for cause" and the related
16
     implication that Debtor's malfeasance was to blame for the termination of the MSSA also
17

18   ignores the fact that the Hospital, operating as an acute care hospital, had struggled to be

19   profitable for years. Palm Drive Health Care District filed bankruptcies in 2007 and 2014
20
     while running the Hospital. See, In re Palm Drive Healthcare District, Bankruptcy Case No.
21
     07-103880-AJ and In re Palm Drive Health Care District, Bankruptcy Case No. 14-10510-CN.
22
     Debtor then unsuccessfully attempted to bring the Hospital to profitability, ultimately filing the
23

24   underlying bankruptcy in 2018. Importantly, in apparent recognition that the Hospital would

25   never be sustainable as an acute care hospital, SSH was brought in, not to run the Hospital as-
26
     is, but to turn the facility into a Long-Term Acute Care Hospital, and to do so as quickly as
27
     possible, See Pl. Exh. 33, p. 1 ("WHEREAS, THE DISTRICT recognizes that a reorganization
28
     AP NO. 19-01030 - 16



     Case: 19-01030         Doc# 140     Filed: 02/23/21      Entered: 02/23/21 17:01:30      Page 16 of
                                                      21
1    of services offered in the Hospital is necessary for its ongoing survival) (emphasis added);
2
     ("WHEREAS, AAMG. . . is willing to provide its experience, skills and staff to facilitate the
3
     hospital's reorganization, reclassification, and subsequent management pending a transfer of
4
     ownership for the hospital's license, and assets to AAMG."); ("WHEREAS, AAMG wishes to
5

6    convert the Hospital's federal status to that of a Long-term Acute Care Hospital[.]"); and p. 2,

7    ¶2.2(d) ("AAMG [to] file for the change of licensure immediately following the Effective Date
8
     and assist the District in attaining the change of ownership as quickly as possible.") (emphasis
9
     added). As a result, SSH/AAMG's insistence that termination of the MSSA "for cause" equates
10
     to Debtor malfeasance and should result in termination of Debtor's accrued rights to ownership
11

12   of the Pre-September 9, 2018 Receivables under the MSSA is unavailing.

13          Assuming for the sake of argument that Defendants were correct, and Debtor's
14
     malfeasance caused the termination of the MSSA, there is still no basis to find that Debtor was
15
     divested of its accrued ownership rights to the Pre-September 9, 2018 Receivables.
16
            First and most importantly, the MSSA contains no provision that explicitly or implicitly
17

18   provides that Debtor would be divested of its rights to accrued receivables upon termination of

19   the MSSA for cause or otherwise. If the District had intended to divest Debtor of the rights to
20
     accrued receivables in the event of a termination "for cause" or in any other specified event, it
21
     certainly could have (and presumably would have) said so in the MSSA itself. It did not. As
22
     the MSSA contains an integration clause, and the MSSA was never amended, there is no basis
23

24   to infer such a provision.

25          Second, California law does not support SSH/AAMG's argument. California Civil
26
     Code section 3300 provides, "For the breach of an obligation arising from contract, the measure
27
     of damages . . . is the amount which will compensate the party aggrieved for all the detriment
28
     AP NO. 19-01030 - 17



     Case: 19-01030         Doc# 140   Filed: 02/23/21     Entered: 02/23/21 17:01:30        Page 17 of
                                                    21
1    proximately caused thereby, or which, in the ordinary course of things, would be likely to result
2
     therefrom." Cal. Civ. Code §3300 (West 2021); see also, Maxwell v. Dolezal, 231 Cal.App.4th
3
     93, 97-98, 179 Cal.Rptr.3d 807 (Cal. Ct. App. 2014) (to establish a cause of action for breach
4
     of contract, plaintiff must plead and prove: (1) existence of a contract; (2) plaintiff's
5

6    performance or non-performance; (3) defendant's breach; and (4) resulting damages to the

7    plaintiff); Bramalea California, Inc. v. Reliable Interiors, Inc., 119 Cal.App.4th 468, 473, 14
8
     Cal.Rptr.3rd 302 (Cal. Ct. App. 2004) (a breach of contract is not actionable without damages).
9
     Thus, under California law, upon breach and termination of the MSSA, the District would
10
     simply have a claim for damages against Debtor. The District would then have to file a lawsuit
11

12   against Debtor and obtain a judgment based on actual harm sustained. The District obtained no

13   such judgment. 8 Even if the District had obtained a judgment, there is nothing in the MSA to
14
     support the next required logical step - that the judgment became SSH's to enforce or that the
15
     Pre-September 9, 2018 Receivables became SSH's to use. There is also nothing in the MSA
16
     that granted SSH the standing to pursue the District's rights under the MSSA in the event the
17

18   District elected not to.

19           Finally, SSH/AAMG asserts that under contract law, termination of a contract
20
     discharges any executory obligations. Defendant's and Counterclaimants' Post-Trial Brief,
21
     Docket #139, p. 17, lines 19-25. The court agrees with SSH/AAMG's recitation of the law on
22

23

24

25
             8
                That the District did not obtain a judgment against Debtor also undercuts SSH/AAMG's contention that
26   the Pre-September 9, 2018 Receivables did not "accrue" because Debtor failed to provide the "management
     services" required under the MSSA (including billing and collecting and paying vendors). Surely if Debtor had
27   materially breached the MSSA sufficient to disallow payment, the District would have pursued its rights against
     Debtor. The fact that it did not speaks volumes. In any event, SSH/AAMG's simply saying that Debtor did not
28   provide "management services" is not sufficient to make it so.
     AP NO. 19-01030 - 18



     Case: 19-01030         Doc# 140        Filed: 02/23/21       Entered: 02/23/21 17:01:30             Page 18 of
                                                         21
1    this limited point. SSH/AAMG then goes on to assert that Debtor's ownership rights to the Pre-
2
     September 9, 2018 Receivables are executory and therefore discharged because: (1) there was
3
     no evidence that Debtor had provided sufficient management services prior to termination; and
4
     (2) there were no services to provide once the MSSA was terminated. Id. at 17-18. The latter
5

6    point is not in dispute as Debtor does not seek any receivables that post-date September 8,

7    2018. As stated previously, however, SSH/AAMG is simply wrong on the former point.
8
     Under the plain language of the MSSA and principles of accrual accounting, the Pre-September
9
     9, 2018 Receivables accrued when the services were performed. Thus, the fact that the Pre-
10
     September 9, 2018 Receivables were for services provided by Debtor during the term of the
11

12   MSSA is conclusive on the issue of when they accrued. Further, the sufficiency of Debtor's

13   services is not for SSH/AAMG to determine. It was squarely and solely in the District's
14
     purview to pursue Debtor for any perceived deficiencies in its performance under the MSSA. It
15
     did not.
16
            Thus, the actual legal question is: what is the effect of contract termination on
17

18   obligations that have already accrued? The answer to that question lies in the very same legal

19   authorities cited by SSH/AAMG and is the exact opposite of the answer asserted by
20
     SSH/AAMG.
21
            In Grant v. Aerodraulics Co., 91 Cal.App.2nd 68, 204 P.2d 683 (Cal. Dist. Ct. App.
22
     1949), a dispute arose out of a licensing agreement that gave the defendant licensee the option
23

24   to terminate the agreement in certain events. Id. at 70. Defendant terminated the agreement

25   and plaintiff sued. Id. The lower court cancelled the contract and awarded plaintiff $7,000 in
26
     accrued and unpaid royalties. Defendant appealed the monetary award. Id. The appellate
27
     court analyzed the cancellation provisions of the contract to determine if they were intended to
28
     AP NO. 19-01030 - 19



     Case: 19-01030         Doc# 140   Filed: 02/23/21     Entered: 02/23/21 17:01:30           Page 19 of
                                                    21
1    operate retrospectively, thereby relieving defendant of the obligation to pay the accrued
2
     royalties. Id. at 72. The court stated,
3
             [W]e nevertheless cannot give a construction to paragraph 13 which would allow the
4            defendant to escape liability for a minimum royalty that had already accrued. The
             words "terminate," "revoke" and "cancel," as used in the context of paragraph 13 in
5
             reference to the written agreement, all have the same meaning, namely the abrogation of
6            so much of the contract as might remain executory at the time notice is given, and must
             be sharply distinguished from the word "rescind," which appears nowhere in the
7            paragraph, and which conveys a retroactive effect, meaning to restore the parties to their
             former position (citations omitted). According to the settled rule of construction "the
8
             exercise of an option to terminate prevents liability for further transactions but
9            does not affect obligations which have already accrued."

10   Id. at 72-73 (citations omitted) (emphasis added).
11
             Similarly, Witkin states, "On 'termination' all obligations which are still executory on
12
     both sides are discharged but any right based on prior. . . performance survives." 1 Witkin,
13
     Summary of California Law (11th), Contracts §955.
14

15           Applying these authorities, it is incontrovertible that Debtor's ownership rights to the

16   Pre-September 9, 2018 Receivables, which accrued when the services were performed (i.e.,
17
     pre-September 9, 2018), survived termination of the MSSA.
18
     D.      Conclusion
19
             For all of the above reasons, the court finds that the Pre-September 9, 2018 Receivables
20

21   accrued during the term of the MSSA and therefore, are owned by Debtor. A separate order

22   shall issue.
23
                              *** END OF MEMORANDUM DECISION ***
24

25

26

27

28
     AP NO. 19-01030 - 20



     Case: 19-01030         Doc# 140    Filed: 02/23/21    Entered: 02/23/21 17:01:30         Page 20 of
                                                     21
1                                          Court Service List
2
     No Court Service Required
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AP NO. 19-01030 - 21



     Case: 19-01030         Doc# 140   Filed: 02/23/21   Entered: 02/23/21 17:01:30   Page 21 of
                                                    21
